Citation Nr: 1331089	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  06-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a right knee disorder, to include as secondary to post-operative residuals, tear of the right popliteal artery and vein.

2. Entitlement to service connection for a left knee disorder, to include as secondary to post-operative residuals, tear of the right popliteal artery and vein.

3. Entitlement to an increased rating in excess of 10 percent for post-operative residuals, tear of popliteal artery and vein.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1964 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin. In that rating decision, the RO reopened a previously denied claim for entitlement to service connection for a right knee meniscectomy, and confirmed and continued the denial of the underlying claim. The RO also denied service connection for a left knee disability (degenerative arthritis) and an increased rating for post-operative residuals, tear of popliteal artery and vein.

As the Veteran relocated during the pendency of the appeal, the VA Regional Office in North Little Rock, Arkansas (RO) subsequently assumed jurisdiction. 

In August 2009, the Veteran testified before the undersigned during a Travel Board hearing at the RO. During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims. Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). A copy of the hearing transcript has been associated with the claims folder.

In a May 2011 decision, the Board reopened the Veteran's claim for service connection for residuals of a right knee meniscectomy, claimed as secondary to the Veteran's service-connected residuals of a tear of the right popliteal artery and vein, and remanded that issue to the Appeals Management Center (AMC) for development. In the same decision, the Board also remanded a separate claim for service connection for a right knee disorder, to include as secondary to post-operative residuals, tear of the right popliteal artery and vein. The Board notes that the Veteran's claim for service connection for any right knee disorder essentially incorporated the specific claim for service connection for a right knee meniscectomy. Therefore, the Board reclassified these matters as a single claim for service connection for a right knee disorder, to include as secondary to post-operative residuals, tear of the right popliteal artery and vein. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). In the May 2011 decision, the Board also remanded claims for service connection for a left knee disorder to include as secondary to post-operative residuals, tear of the right popliteal artery and vein; and an increased rating in excess of 10 percent for post-operative residuals, tear of popliteal artery and vein. 

The AMC attempted compliance with the Board's May 2011 remand requests, to include the provision of June 2011 VA medical examinations. After the AMC recertified the Veteran's claims to the Board, in February 2013, the Board issued an additional remand. In the February 2013 remand, the Board found that the June 2011 VA medical examination reports were inadequate as written and remanded the issues again for further development, to include the provision of additional VA medical examinations. The record indicates that the AMC attempted to comply with the Board's February 2013 remand instructions by providing additional VA medical examinations in April 2013. Yet, as will be explained below, the Board finds that the April 2013 examination reports are inadequate as written and will remand for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the February 2013 remand, the Board requested that an additional VA medical examination be performed to determine the current severity to the Veteran's post-operative residuals, tear of popliteal artery and vein. In its instructions, the Board specifically asked the VA examiner to identify the nature and severity of any additional disability, to include any neurological impairment, resulting from the Veteran's right popliteal artery and vein tear. In an April 2013 VA medical examination report, a VA examiner reported that the Veteran had bilateral and symmetrical decreased sensation below the mid-calves, but stated that these symptoms were not "related to his knee surgery or vascular repair" without any further explanation. The Board notes that a clinical basis for these findings is required under VA regulations. Therefore, the claim must be remanded for a VA medical opinion or additional examination.

Moreover, in the February 2013 remand, the Board also requested that the AMC provide examinations to determine the nature and etiology of the Veteran's claimed right and left knee disorders. In so doing, the Board requested that the VA examiner comment on the Veteran's assertions that treatment for the service-connected right popliteal artery and vein tear (insertion of a clip to resolve popliteal artery and vein tear and/or steroid injections in the knee to alleviate pain) proximately caused the degenerative arthritis in his right knee, and that the degenerative arthritis in his left knee resulted from favoring his right knee over the years. The Board wrote that the VA examiner was to provide a rationale for all opinions and, in so doing, the Board stated that the examiner "must consider the Veteran's statements concerning experiencing knee pain since his 1978 knee surgery, and limping." In his conclusions, the April 2013 VA examiner essentially indicated that the Veteran's pain in the right and left knees was related to osteoarthritis, related to the Veteran's previous occupation as a welder and aging.  In reporting this finding, the VA examiner did not specifically refer to the Veteran's comments regarding his historic symptomatology, to include limping. In these same conclusions, the VA examiner appeared to indicate that the service-connected residuals of a popliteal artery and vein tear did not result in any physical symptoms. Yet, in his report regarding the severity of the Veteran's service-connected residuals of a popliteal artery and vein tear, the VA examiner stated that the Veteran's vascular conditions would limit his ability to squat and stretch at will. The Board notes that the examination report is unclear as to what specific symptomatology is caused by the Veteran's service-connected post-operative residuals of a tear of the right popliteal artery and vein. Therefore, a remand for a medical opinion or additional examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure the above development action has been conducted and completed. Then, return the claims file to the same examiner who wrote the April 2013 VA medical examination report. The April 2013 VA examiner should then be asked to write an opinion regarding the severity of the Veteran's service-connected post-operative residuals of a tear of the right popliteal artery and vein, and opinions regarding the natures and etiologies of the Veteran's claimed right and left knee disorders.  

If the April 2013 VA examiner is not available or if an examination is required in the April 2013 VA examiner's point of view, schedule the Veteran for a VA medical examination to be performed by a qualified examiner. 

Regarding the Veteran's post-operative residuals of a tear of the right popliteal artery and vein, after a review of the claims file and, if necessary, an interview with the Veteran and a physical examination, the VA examiner should comment on the symptoms caused by service-connected post-operative residuals of a tear of the right popliteal artery and vein, to include any difficulty with squatting and stretching, and any neurological symptomatology. If the VA examiner finds that any noted neurological symptomatology is not related to the Veteran's connected post-operative residuals of a tear of the right popliteal artery and vein, the VA examiner must offer an explanation based on the clinical data. 

Regarding the Veteran's claimed right and left knee disorders, after a review of the claims file and, if necessary, an interview with the Veteran and a physical examination, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any right and/or left knee disorder identified, including degenerative arthritis or osteoarthritis, is secondary to or was aggravated by the Veteran's service connected right popliteal artery and vein tear. The examiner should specifically comment on the Veteran's assertions that treatment for the service-connected right popliteal artery and vein tear (insertion of a clip to resolve popliteal artery and vein tear and/or steroid injections in the knee to alleviate pain) proximately caused the degenerative arthritis in his right knee, and that the degenerative arthritis in his left knee resulted from favoring his right knee over the years. 

The examiner must provide a rationale for each opinion. In so doing, the examiner must consider the Veteran's statements concerning experiencing knee pain since his 1978 knee surgery, and limping, and note such consideration in the conclusions. 

2. Thereafter, readjudicate the claims on appeal in light of the additional evidence obtained. If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


